Title: To Alexander Hamilton from Jeremiah Olney, 16 December 1794
From: Olney, Jeremiah
To: Hamilton, Alexander


Custom HouseDistrict of Providence 16th Decer. 1794
Sir
I have the Honor to Transmit (under cover of your care) for the Clerk of the Supreme Court of the United States, the writs of Error and Citations with copies of the proceedings (before the State court) in the Suits of Welcome Arnold and Edward Dexter, against me, relative to the Brigantine Neptune. I respectfully request Sir, after examining those papers, you will please to cause them to be lodged with the Clerk aforesaid, and that you will Seasonably, acquaint me whether it will be expedient for me, personally, to attend the Tryal in Feby. next at Philadelphia and whether it will be important for me to engage (as counsil to assist the Attorney General of the United States) David Leonard Barnes Esqr. who has had the chief management of those Suits since the Death of the late District Attorney. As my attendance at Philadelphia, or that of Counsil from hence would be a considerable Expense to the public, I have deemed it my indispensable Duty (as I have heretofore) not to take a Single step relative to the Subject in question, but such as you may think Proper to Direct which shall be particularly and promptly executed. The enclosed assignments of Error are with Deference, Submitted by Mr. Barnes, and which will be Subject to the revision of the Attorney Genl. of the United States.
I am very respectfully   Sir   Your Most Obedt. Hum. Serv.
Jereh. Olney Collr.
Alexander Hamilton Esqr.Secretary of the Treasury.
